OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on September 10, 1976, and formerly maintained an office in Williamsville. The Grievance Committee filed a petition charging respondent with three counts of professional misconduct.
Respondent has admitted the material allegations of the petition.
In mitigation, we note respondent’s prior unblemished record and that no client suffered a financial loss as a result of *155respondent’s misconduct. Accordingly, we conclude that respondent should be censured.
Pine, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ., concur.
Order of censure entered.